              Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 1 of 7


AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern Di strict of Texas
                                                                                                              ....,..
                                                                                                                 JU~ 1·~2019
                  U nited States of A merica                      )                                        DIYldJ. Brldlr/, Clerk of Coult
                               V.                                 )
                                                                  )       Case No.
                  Manuel E. Candia-Reuter                         )
                                                                  )
                                                                  )
                                                                                              H19-1266M
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my know ledge and bel ief.
On or about the date(s) of _____0
                                _3_/_1_
                                      7/_2_0_1_9 _ _ _ _ _ in the county of _____H_a_r_ris_ _ _ _ _ in the
     Southern          D istrict of        Texas              , the defendant(s) vi olated:
                                        ---- -----
            Code Section                                                    Offense Description
18 U.S.C. § 2252A (a)(2)(B)                    Any person who knowingly distributes any material that contains child
                                               pornography that has been mailed , or using any mean or facility of interstate
                                               or foreign commerce shipped or transported in or affecting interstate or
                                               foreign commerce by any means , including by computer.




         T his criminal compl aint is based on these facts:

See attached Affidavit.




         gf Continued on the attached sheet.




                                                                                     Ryan J. Shultz, FBI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.



D ate:    {Ji~/~ ~/C,
City and state:                         Houston , Texas                     United States Magistrate Judge Christina A. Bryan
                                                                                              Printed name and title
      Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 2 of 7




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN THE MATTER OF:                               §
Manuel E. Candia-Reuter                         §            Case No.


              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Ryan J. Shultz, being duly sworn, hereby depose and state the following :
1. I am a Special Agent of the Federal Bureau oflnvestigation (FBI) and have been so
   employed since September 2008 . I am charged with the duty of investigating violations
   of the laws of the United States, collecting evidence in cases in which the United States
   is or may be a party in interest and performing other duties imposed by law. During my
   assignment with the FBI I have participated in the execution of search warrants for
   documents and other evidence, including computers and electronic media, in cases
   involving child pornography and the sexual exploitation of children. I have investigated
   many cases involving child pornography and the sexual exploitation of children. I have
   also participated in various FBI mandated and volunteer training for the investigation
   and enforcement of federal child pornography laws in which computers were used as the
   means for receiving, transmitting and storing child pornography as defined in Title 18,
   United States Code, Section 2256.
2. This affidavit is submitted for the limited purpose of establishing probable cause in
   support of the attached Complaint and therefore contains only a summary of the relevant
   facts . I have not included each and every fact known by me concerning the individuals
   and events described herein. The information contained in this affidavit is based on my
   firsthand knowledge as well as information obtained through witness interviews
   conducted by me or other Law Enforcement Officers or Special Agents of the FBI and a
   review of various records.
3. Sharing digital files through social media accounts is an increasingly common method of
   receipt and distribution with respect to the trafficking of child pornography material.


                                                1
      Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 3 of 7




   Such applications often allow users to connect in an online environment and
   communicate via text or through the use of posted images and/or videos. Users are
   typically required to register for an online account with a unique username and password
   and can choose to portray themselves as who they are in the real world or as an alternate,
   and often an anonymous, persona.
4. Launched in 2003 and acquired by Microsoft in 2011, Skype is a telecommunications
   application that specializes in providing video chat and voice communications between
   various electronic media devices to include computers, tablets, cell phones, video
   gaming consoles, etc. via the Internet. Skype allows for video conferencing for up to 25
   users with additional slots made available for premium members. In addition, Skype also
   provides instant messaging services that allows users to transmit text, digital video and
   images as well as audio.
5. The Skype application is typically downloaded for free via the Internet. Once
   downloaded and installed to an electronic device capable of supporting the application, a
   prospective user is required to register an account with Skype which includes the
   creation of a unique username and password combination which is then entered and
   searchable within the Skype directory. Skype is not designed to be an anonymous
   communication network.
6. On or about March 18, 2019, the National Center for Missing and Exploited Children
   (NCMEC) received several complaints via their CyberTipLine from Skype. CyberTip
   Reports #47678037, #47678219, #47678459, and #47684088 were submitted to the
   NCMEC CyberTipLine by Skype as a result of approximately 4 files depicting suspected
   child pornography being posted from a Skype account created by a user identified by the
   Skype Screen/User name "alancheve".
7. Your Affiant has reviewed general information regarding Skype and has learned that
   Skype is a multimedia telecommunications service that allows users to upload and share
   digital files through a Web browser on their computer or any internet capable device.
   Digital files can be kept private or can be shared with contacts of the users choosing.




                                                2
      Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 4 of 7




8. Skype confirmed that each of the 4 files referenced in the CyberTip Reports listed in
   paragraph 6 were viewed by Skype, prior to submission to NCMEC, in accordance with
   their standard course of operating procedures. Furthermore, Skype revealed that user
   "alancheve" uploaded, or distributed, the referenced files of suspected child pornography
   while utilizing the Skype platform.
9. In CyberTip Report #47678037, Skype advised that 1 file of suspected child
   pornography had been posted from a Skype account utilizing Skype Screen/User name
   "alancheve". The image of suspected child pornography was posted on March 17, 2019,
   at 06:32:19 UTC from IP address 73.3 2.219.19.
10. Skype reported similar incidents in CyberTip Reports #47678219, #47678459, and
   #47684088 in which Skype user "alancheve" posted images of suspected child
   pornography via IP address 73 .32.219.19 on March 17, 2019, at 07:03:53 UTC, at
   07:30:00 UTC, and at 07 :42:03 UTC respectively.
11. Your Affiant received the aforementioned NCMEC CyberTips and has reviewed all 4
   files that were uploaded to the Skype account associated with Skype Screen/User name
   "alancheve". Your Affiant determined that each respective file depicts child
   pornography as defined by Title 18, United States Code, Section 2256. Below is a
   description of three of the files that meet the federal definition of child pornography
   which were uploaded by the Skype user associated with Skype Screen/User name
   "alancheve":
   a) Filename: 4cl 830e8-ce 1c-497 e-ad25-84e4 7b0e93a9 .jpg
   Description: This is a still image file that depicts a nude minor male, estimated to be
   less than 12 years of age, seated on a couch with his erect penis observed as a focal point
   of the image. In the background of the image, a minor female, also estimated to be less
   than 12 years of age, is observed to be topless and staring at the minor male' s penis.
   b) Filename: 26974bla-63c3-477e-bedl-2c92a184edd2.jpg
   Description: This is a still image file that depicts a nude minor female, estimated to be
   less than 15 years of age, straddling and holding the breasts of a nude adult female. This
   image was uploaded to the Skype account twice.



                                                3
      Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 5 of 7




   c) Filename: 79f4afDf-488c-4ddf-93f8-ab95f4ec6a7b.jpg
   Description: This is a still image file that depicts three nude minor females, all
   estimated to be less than 14 years of age, with their genitals exposed to the camera. One
   of the minor females is observed to be facing away from the camera while bent over and
   on her knees with her legs spread, thereby exposing her genitals and anus to the camera.
   The other two minor females are facing the camera and each has a hand on a butt cheek
   of the minor female facing away from the camera.
12. On or about May 25 , 2019, an administrative subpoena was served to Comcast in pursuit
   of subscriber information pertaining to IP address 73 .32.219 .19 as assigned on March
   17, 2019, at 06:32 :19 UTC. On May 28, 2019, Comcast provided a response which
   identified the subscriber for the identified IP as Manuel Candia with a service address on
   Tucker House Lane in Katy, Texas.

13 . On June 24, 2019, a law enforcement database search for the aforementioned address in
   Katy, Texas revealed one known occupant of the residence as Manuel Candia, also
   known as Manuel Ernesto Candia-Reuter. Furthermore, a search for this address within
   the Texas Sex Offender Registry revealed one record indicating that Manuel Candia is
   registered as a sex offender at the identified address. A review of the registry revealed
   that Manuel Candia was convicted in violation of the Texas Penal Code 43.26(a),
   Possession of Child Pornography. Manuel Candia received an 8-year deferred sentence.
14. On July 12, 2019, FBI Houston executed a federal search warrant at Manuel Candia's
   residence in Katy, Texas. Manuel Candia was encountered at the time of the search
   warrant execution, and after being advised of his Miranda Rights, chose to make a
   statement in the presence of your Affiant and FBI Special Agent Robert Guerra.
15. Candia stated to agents that he was responsible for creating and utilizing the "alancheve"
   Skype account for the purposes of obtaining and sharing child pornography material,
   which he conducted from a personal desktop computer at his residence.
16. At your Affiant's request, Candia agreed to review a contact sheet containing the images
   of child pornography described above in paragraph 11. Upon review of the contact sheet,



                                                4
      Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 6 of 7




   Candia acknowledged that he recognized each of the images as child pornography he
   had viewed and uploaded through the "alancheve" Skype account. He further admitted
   that he had sent those images to an unknown female through Skype.
17. Candia most commonly received images of child pornography through the use of Skype
   or through the use of a similar video messaging service called Omegle. Though he
   viewed child pornography from both his personal desktop computer and his personal
   iPhone cellular telephone, Candia advised that he did not believe agents would find any
   child pornography stored on his devices.
18. Candia explained that as a registered sex offender he regularly attends weekly sex
   offender counseling sessions, which is something he had found helpful since his 2013
   conviction. Nonetheless, Candia stated that in early 2019 he relapsed and began
   searching for and viewing child pornography again. Though he knew it to be illegal,
   Candia described child pornography as an addiction that he was struggling with once
   agam.
19. Candia described his normal procedure with respect to obtaining and viewing child
   pornography as obtaining the material through either Skype or Omegle. However, once
   his urge to view the material had been satisfied, Candia explained that he would panic
   and shortly thereafter delete the content from whichever device he was using at the time.
   Candia stated that he would then be okay for approximately 2 weeks before the cycle
   would repeat itself.




                                                5
         Case 4:19-mj-01266 Document 1 Filed on 07/12/19 in TXSD Page 7 of 7




                                      CONCLUSION
20. Based on all information set forth above, your Affiant believes there is probable cause to
   believe that on or about March 17, 2019, Manuel E. Candia-Reuter, was in violation of
   Title 18 U.S.C. § 2252A (a)(2)(B) the distribution of child pornography.




Subscribed and sworn before me this                   day of July 2019, and I find probable
cause.




                                             CM~
                                             United States Magistrate Judge




                                                6
